Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S REASONS FOR ALLOWANCE

The following is an examiner’s statement of reasons for allowance: Applicant’s claims define over Marcati in that there is no disclosure by Marcati of relative movement between the protrusion (36) and slot (35) such that the protrusion passes through an enlarged hole, upper portion of slot (35), with play in a first position and passes through a reduced hole, lower portion of slot (35) opposite a restricted neck portion, under deformation in a second position.  Marcati does not disclose the state of the protrusion in either of the first or second positions, whether such is deformed or not.  Further, there is no particular disclosure that either of the holes in Marcati is a reduced hole or an enlarged hole.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”






Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY K GRAHAM whose telephone number is (571)272-1274. The examiner can normally be reached 7:00am-3:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E Aviles can be reached on 571-270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Gary K. Graham/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        


GKG
17 February 2022